Citation Nr: 1001982	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to 
February 1976.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

In May 2007, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

In August 2008 and in June 2009, the Board remanded this 
matter to the RO for additional development.


FINDINGS OF FACT

1.  Although service treatment records reflect several 
complaints of low back pain during service, no chronic low 
back disability was shown in service, and there is no medical 
evidence of arthritis within one year of the Veteran's 
separation from service.

2.  The only persuasive medical opinion evidence on the 
question of whether there exists a medical nexus between a 
current low back disorder and service weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, an August 2005 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  The December 2005 RO rating decision reflects the 
initial adjudication of the claim for service connection for 
a low back disorder.  Hence, the August 2005 letter-which 
meets all four of Pelegrini's content of notice requirements-
also meets the VCAA's timing of notice requirement.
 
While the Veteran was not provided information regarding 
disability ratings and effective dates until the June 2006 
statement of the case, on these facts, such omission is not 
shown to prejudice the Veteran.  As the Board's decision 
herein denies the claim for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, Social Security 
Administration records, and the report of an October 2008 VA 
spine examination.  Also of record and considered in 
connection with the appeal is the transcript of the May 2007 
Board hearing, as well as various written statements provided 
by the Veteran as well as by his representative, on his 
behalf.
In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the Veteran's claim.  See 38 C.F.R. § 
3.303(b).

For certain chronic disorders, including arthritis, service 
connection may be presumed to have been incurred in service 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.   See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2009).

Service treatment records reflect that in December 1973 the 
Veteran complained of spasm and low back pain for one week.  
An x-ray of the lumbar spine revealed no evidence of recent 
fracture, dislocation or intrinsic osseous pathology.  There 
was lumbar scoliosis with convexit to the right and a spina 
bifida defect of the S1 level.  The axial heights of the 
vertebral bodies appeared maintained and the disc space were 
not narrowed.  The lumbar lordosis was within normal limits.  
No significant abnormalities were noted.  The diagnosis was 
lumbar spine spasm.  In March 1974, the Veteran was seen for 
history of low back pain.  Examination revealed no spasms and 
full range of motion. The assessment was history of low back 
pain.  A June 1974 record reflects that the Veteran was seen 
for complaints of low back pain.  Examination showed full 
range of motion and normal neurological findings.  The 
impression was mild chronic lumbar spine strain.  On a 
November 1975 report of medical history the Veteran noted 
recurrent low back pain.  On separation examination on the 
same date, the examiner reported normal lower extremity and 
normal spine evaluations.  The examiner noted spina bifida of 
the SL segment.  

VA outpatient records include a December 1996 X-ray showing 
that the Veteran had a "spot" in L5.  A July 2000 x-ray 
revealed degenerative disc-like changes at L5-S1 with no 
changes since 1996.  The result of the x-ray was degenerative 
changes and vacuum disk phenomenon, L5-S1 level.

An August 2000 VA medical record reflects that the Veteran 
complained of low back pain that came on about two months 
earlier.  The assessment was apparent L5-S1 disc herniation 
with radiation down the left leg, and noted that with the 
Veteran's age, would suspect a liquid nucleus that was moving 
from side to side.

VA medical records from September 2000 to August 2009 show 
ongoing treatment for the Veteran's lumbar spine, with a 
September 2001 x-ray showing new symptoms of disk herniation 
after a fall from a roof.   Diagnoses include degenerative 
arthritis, radiculopathy, status post laminectomy, and 
sciatica.   

During the May 2007 hearing, the Veteran testified that his 
back problems began in service and continued to the present 
day.  He testified that the lapse of medical treatment for 
his back was due to a bad experience at a VA medical 
facility. 

An October 2008 VA spine examination report reflects that the 
examiner reviewed the claims file.  The Veteran stated that 
after service he saw a chiropractor for help with his back 
and sporadically got medications through a walk-in clinic.  
The VA examiner diagnosed was spinal stenosis L4-5 with disc 
desiccation L5-S1 as seen on MRI in 2006.  The Veteran's 
condition was worse in comparison to prior a MRI on February 
2006, and the Veteran was status post L4 laminectomay and 
resection left L4/5 extradural mass on February 2001.  The VA 
examiner noted that while the Veteran first sought treatment 
from VA in 1997, he first mentioned a problem with his back 
in 2000.  In this regard, the VA examiner notes a VA 
neurological note from 2000 where the Veteran stated that the 
pain had slowly been increasing over the past six months to 
two years.  He furthered that there was no documentation that 
the Veteran was seen for low back pain until 26 years after 
his last visit in service.  The VA examiner noted that there 
was documentation of the Veteran being seen during service 
for low back pain and was diagnosed with low back strain.  
The VA examiner opined that because there is no documentation 
for evaluation or treatment of low back pain prior to 2000, 
it was "less likely as not" caused by his service.  

Social Security Administration records show that the Veteran 
was awarded disability benefits for disorders of the back. 

After considering the evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
competent evidence weighs against the claim.

Initially, the Board finds that it cannot be concluded that a 
chronic low back disability was shown in service.  Although 
the Veteran had back complaints in service and it was noted 
on one occasion that he had mild chronic lumbar spine strain, 
such were isolated findings with merely an assessment 
containing the word chronic, without evidence of injury or 
trauma.  Moreover, at separation examination, a clinical 
evaluation of the spine was normal.  In addition, arthritis 
was not present in service.  X-rays were normal, and 
arthritis was not manifest within the initial post-service 
year, so as to support granting service connection on the 
basis of presumptive service connection under 38 C.F.R. §§ 
3.307 and 3.309(a).  

Furthermore, the only medical opinion of record is that from 
the October 2008 VA examiner who, after a thorough review of 
the claims file and examination of the Veteran, concluded 
that it was less likely as not that the Veteran's current low 
back disorders were caused by his service.  The Board finds 
that the October 2008 VA examiner's opinion constitutes 
probative evidence on the medical nexus question-based as it 
was on review of the Veteran's documented medical history and 
assertions and examination.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  This opinion is consistent with the fact 
that the record discloses a span of approximately 23 years 
without any clinical evidence to support any assertion of a 
continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion.  Even if the 
Veteran's May 2007 hearing testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder soon after service and the very 
probative October 2008 VA examination opinion.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  
Moreover, in the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation, as opposed to 
observing symptoms.  Accordingly, his lay opinion does not 
constitute competent medical evidence for those purposes and 
lacks probative value as to the matter of medical diagnoses 
and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 

Under these circumstances, the Board finds that the claim for 
service connection for a low back disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


